 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   DEVONTE HARRIS,                                    1:15-cv-01462-DAD-GSA-PC
11                 Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                        FILE OPPOSITION OR STATEMENT
12         vs.                                          OF NON-OPPOSITION TO
                                                        DEFENDANTS’ MOTION FOR
13   HUMBERTO GERMAN, et al.,                           SUMMARY JUDGMENT WITHIN
                                                        THIRTY DAYS
14                 Defendants.                          (ECF No. 44.)
15

16          On October 15, 2018, Defendants filed a motion for summary judgment. (ECF No. 44.)
17   Plaintiff was required to file an opposition or a statement of non-opposition to the motion within
18   twenty-one days, but has not done so. Local Rule 230(l).
19          Accordingly, within thirty (30) days from the date of service of this order, Plaintiff must
20   file an opposition or a statement of non-opposition to Defendants’ motion for summary judgment.
21   Plaintiff failure to comply with this order shall result in a recommendation that this action be

22   dismissed for failure to obey the court’s order and failure to prosecute.

23
     IT IS SO ORDERED.
24

25      Dated:     November 15, 2018                                /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28
